—Order of protection, Family Court, Bronx County (Myra Martinez-Perez, J.), entered on or about September 18, 1997, requiring respondent to stay away from petitioner upon findings that respondent committed acts that constitute harassment in the second degree and menacing in the third degree, unanimously affirmed, without costs.
The finding of harassment in the second degree (Penal Law § 240.26 [3]) is supported by the evidence of respondent’s threat against petitioner and of the prior order of protection in favor of petitioner and against respondent (cf., People v Hogan, 172 Misc 2d 279, 282). The finding of menacing in the third degree (Penal Law § 120.15) is supported by the threat and the fright caused by respondent’s unexpected presence, resulting in petitioner’s need to run away. Concur — Sullivan, P. J., Mazzarelli, Ellerin, Lerner and Friedman, JJ.